DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tom et al (US 2005/0107783).  Tom et al teach the claimed process as evidenced at paragraphs 0012,0013,0026,0027,0076,0077,0083,0098,0113,0116; and figs 3A, 3C,3G,3H,8C, and 8D.
 	Regarding claim 1:  (Currently amended) A method of forming a sound lens (Tom et al : tip assembly 204 including the acoustically-transmitting material and an electrode at least partially coating the acoustically-transmitting material) having a coating of a first metal (Tom et al : conductive material/electrode), comprising: 
 	(a) providing a material is chosen to be an acoustic match with tissue; paras. 0026-0029 and 0076-0077); 
 	(b) sputter coating said convex major surface with a layer of said first metal, less than 10 microns thick (Tom et al: metallic conductive material is sputter coated onto the substrate having a thickness of 5-10 microns; paras. 0083,0113 and 009)
 	Regarding claim 2:  (Original) The method of claim 1, wherein said first metal is titanium (Tom et al: conductive coating can be titanium; para. 0076).  
 	Regarding claim 3. (Original) The method of claim 1, wherein said first metal is an alloy of titanium (Tom et al: electrode/conductive coating can be an alloy of titanium; para. 0113). 
 	Regarding claim 4:  (Original) The method of claim 1, wherein said layer of said first metal is less than 6 microns thick (Tom et al: metallic conductive material is sputter coated onto the substrate having a thickness of 5-10 microns; paras. 0083,0113 and 009). 
	Regarding claim 5:  (Original) The method of claim 1, wherein said layer of said first metal is less than 2 microns thick (Tom et al: metallic conductive material is sputter coated onto the substrate having a thickness of 1-5 angstroms; paras. 0116).
 	Regarding claim 12:  (New) The method of claim 1, wherein said piece of heat resistant material is a sound lens (Tom et al: substrate material constitutes a sound lens since the material of the lens is chosen to be an acoustic match with tissue; paras. 0026-0029 and 0076-0077).
 	Regarding claim 13:  (New) The method of claim 1, wherein said layer of said first metal forms an ablation electrode (Tom et al: the metallic conductive material that is sputter coated onto the substrate constitutes an ablation electrode; paras. 0113-0114).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al (US 2005/0107783) as applied to claim 1 above.  The above teachings of Tom et al are incorporated hereinafter.  Tom et al do not teach using silicone as the heat resistant material; however silicone is well-known in the medical device art as a useable heat-resistant material.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use silicone as the heat resistant material of Tom et al in order to produce diverse products that perform the same function.  

Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.
 	Applicant argues Tom et al do not teach an ablation electrode that is less 10 micron thick; a 5-10 micron thick layer of metal directly sputtered onto silicone or high temperature plastic; and a 5-10 micron thick metal layer directly applied to a sound lens.  Applicant’s arguments are misplaced because they concern limitations not found in independent claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	However, it should be noted that Tom et al do teach an ablation electrode that is less 10 micron thick (paras. 0097-0098 and 0113-0114) ; a 5-10 micron thick layer of metal directly sputtered onto silicone or high temperature plastic (paras. 0083, 0097-0098, and 0113-0114); and a 5-10 micron thick metal layer directly applied to a sound lens (paras. 0083,0097-0098, and 0113-0114; substrate material constitutes a sound lens since the material of the lens is chosen to be an acoustic match with tissue-paras. 0026-0029 and 0076-0077).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744